UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6858


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TOLLIVER QUACO,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:90-cr-00275-JCC-1; 1:08-cv-00318-JCC)


Submitted:    October 14, 2008              Decided:   October 17, 2008


Before KING, GREGORY, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tolliver Quaco, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Tolliver Quaco seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2000) motion.                                  The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                    28 U.S.C. § 2253(c)(1) (2000).

A    certificate      of    appealability            will      not     issue       absent     “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.      § 2253(c)(2)       (2000).           A   prisoner        satisfies         this

standard    by     demonstrating        that       reasonable        jurists       would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling      by     the      district         court        is      likewise         debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84   (4th      Cir.    2001).       We    have    independently           reviewed       the

record   and      conclude       that   Quaco       has     not    made      the    requisite

showing.         Accordingly, we deny a certificate of appealability

and dismiss the appeal.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before       the   court       and    argument         would    not    aid    the

decisional process.

                                                                                    DISMISSED




                                              2